Docket No. 100947.




                     IN THE
                SUPREME COURT
                       OF
              THE STATE OF ILLINOIS



ELEMENTARY SCHOOL DISTRICT 159 et al., Appellees, v.
ROBERT E. SCHILLER, as Illinois State Superintendant of
  Education et al. (Howard G. Ohlhausen, Appellant).

                Opinion filed April 20, 2006.



    JUSTICE FITZGERALD delivered the judgment of the
court, with opinion.
    Chief Justice Thomas and Justices Freeman, McMorrow,
Kilbride, Garman, and Karmeier concurred in the judgment and
opinion.



                         OPINION
    Pursuant to section 7B2c of the School Code (105 ILCS
5/7B2c (West 1998)), defendant Howard G. Ohlhausen
(Ohlhausen) petitioned the State Superintendent of Education
to detach his parcel of vacant farmland property from the
existing school districts associated with Rich Township and
annex it to adjoining school districts associated with the Village
of Frankfort. The issue before us is whether Ohlhausen=s
petitions comply with section 7B2c, and, if so, whether section
7B2c constitutes unconstitutional special legislation in violation
of article IV, section 13, of the Illinois Constitution of 1970 (Ill.
Const.1970, art. IV, '13). The circuit court of Cook County
found that the petition did not comply with section 7B2c and
additionally found that section 7B2c constituted special
legislation. For the reasons which follow, we reverse.

                         BACKGROUND
    Ohlhausen, as successor trustee of the Else S. Emoff
Living Trust, owned a parcel of land on the southwest edge of
Cook County, Illinois (hereinafter, the property). The record
reveals that the property is 140 acres of vacant farmland, and
had been located in an unincorporated area in Rich Township,
Cook County. It is surrounded on the north, east, and south by
similarly vacant farmland properties. The nearest development
to the north and east in the towns of Matteson and Richton
Park, Illinois, is several miles away. However, the west side of
the property is bounded by Harlem Avenue, and immediately
across Harlem Avenue is the Village of Frankfort, in Will
County. Well-developed residential subdivisions known as
Southwick and Prestwick border Harlem Avenue in Frankfort,
and thus adjoin the property. A petition for annexation of the
property was filed and pending with the Village of Frankfort as
of August 17, 1997.
    The property is located within Matteson Elementary School
District 159 and Rich Township High School District 227.
Students residing in Frankfort do not attend the Matteson and
Richton Park schools. Instead, Frankfort=s public high school
students attend Lincoln Way Community High School District
210, while Frankfort=s elementary students attend either


                                -2-
Frankfort School District 157-C , or another district serving
Frankfort children.
    The record contains a December 9, 1996, letter which
demonstrates Ohlhauser=s plans as to the property. In the
letter, Ohlhausen states to a representative of District 157-C:
        ACentral to our planning and the success of the project
        is that the parcel be annexed to Frankfort 157C School
        District; whose excellent reputation would help support
        the sale of the upscale community envisaged for the
        parcel. [The village Administrator of Frankfort] conveyed
        support for our project, and expressed his opinions that
        (a) the property was in the buffer zone between
        Frankfort and Richton Park, (b) that it was very close to
        the Frankfort schools, (c) and that it might already be
        within both the Frankfort Library District and the
        Frankfort Fire District. We believe the property currently
        falls within the Richton Park School District, and that the
        development of such a community so far from their
        schools, would materially limit its success and set it
        apart as an >island= community.@
    Section 7B2c was offered by Senator Petka as an
amendment to House Bill 574. According to the May 15, 1997,
Senate debates, along with another matter dealing with the
annexation of school districts, the bill Aprovides a mechanism
for a small portion of vacant land to be annexed to a
neighboring municipality; takes care of a local concern in Will
County.@ 90th Ill. Gen. Assembly, Senate Proceedings, May 15,
1997, at 10 (statements of Senator Petka). The bill was to
Asolve a couple of school district issues *** also for a school
district in Will County.@ 90th Ill. Gen. Assembly, Senate
Proceedings, May 16, 1997, at 57-58 (statements of Senator
Petka). On May 23, 1997, the legislature passed House Bill
574 as Public Act 90-459, which became effective on August
17, 1997.
    Accordingly, the Act provides, in pertinent part:
            ANotwithstanding any other provision of this Code,
        any contiguous portion of an elementary school district
        may be detached from that district and annexed to an


                               -3-
        adjoining elementary school district, and any contiguous
        portion of a high school district may be detached from
        that district and annexed to an adjoining high school
        district, upon a petition or petitions filed under this
        Section, when all of the following conditions are met
        with respect to each petition so filed:
                (1) The portion of the district to be so detached
            and annexed to an adjoining elementary or high
            school district consists of not more than 160 acres of
            vacant land that is located in an unincorporated area
            of a county of 2,000,000 or more inhabitants and, on
            the effective date of this amendatory Act of 1997, is
            contiguous to one municipality that is (i) wholly
            outside the elementary or high school district from
            which the vacant land is to be detached and (ii)
            located entirely within the territorial boundaries of
            the adjoining elementary or high school district to
            which the vacant land is to be annexed.
                (2) The equalized assessed valuation of the
            taxable property located in the portion of the district
            that is to be so detached and annexed to the
            adjoining elementary or high school district
            constitutes less than 1% of the equalized assessed
            valuation of the taxable property of the district from
            which it is to be detached.
                (3) The portion of the district to be so detached
            and annexed to the adjoining elementary or high
            school district is annexed to the contiguous
            municipality pursuant to a petition for annexation
            filed and pending with the annexing municipality
            upon the effective date of this amendatory Act.@ 105
            ILCS 5/7B2c (West 1998).
    The property was annexed to the Village of Frankfort on
December 15, 1997. Thereafter, on June 2, 1998, Ohlhausen
petitioned the State Superintendent of Education, pursuant to
section 7B2c, to detach the property from the Cook County
elementary and high school districts, and to annex the property
to the adjacent Will County school districts. Ohlhausen filed


                               -4-
two petitions: one for the elementary school districts, and one
for the high school districts.
    The Superintendent, through his hearing officer, convened
an administrative hearing on the Ohlhausen petitions on
September 10, 1998. Much of the evidence relating to the
specific requirements of section 7B2c was stipulated.
    As to section 7B2c(1) of the Act, the evidence demonstrated
that the property is vacant and less than 160 acres. On August
17, 1997, the effective date of the Act, the property was located
in an unincorporated area in a county of 2 million or more
inhabitants. On the date the petition was filed, June 2, 1998,
the property had been incorporated into the Village of
Frankfort. The property was contiguous to a municipality
(Frankfort) located entirely outside the school districts from
which it was to be detached. The Village of Frankfort was
entirely within the high school district to which it was to be
annexed, namely, high school District 210. Frankfort, however,
is not entirely within elementary school district 157-C.
    As to section 7B2c(2) of the Act, the evidence demonstrated
that the equalized assessed valuation of the property was less
than 1% of the equalized assessed valuation of the taxable
property of Districts 159 and 227. District 159=s financial loss if
the property were transferred to the Frankfort school districts
would be less than .02% of its tax base, while District 227=s
loss would be less than .0074% of its tax base.
    As to section 7B2c(3) of the Act, the evidence demonstrated
that the property was annexed to Frankfort, a municipality
contiguous to the property, pursuant to an annexation petition
filed and pending on the effective date of the Act.
    The hearing officer found that there was Ano question@ that
Ohlhausen complied with Aeach and every criteria@ established
under the Act. He rejected District 159 and District 227=s
argument that section 7B2c(1) required that the property be in
Aunincorporated@ territory on the date the school petition was
filed with the Superintendent. He also rejected their argument
that Frankfort must be located entirely within both Lincoln-Way
High School District 210 and Elementary School District 157-C
as a misreading of section 7B2(c)(1)(ii). Moreover, the hearing


                               -5-
officer found, applying the Acommunity of interest standard@ for
annexation and detachment cases (see Board of Education of
Golf School No. 67 v. Regional Board of School Trustees, 89
Ill. 2d 392 (1982)), that the property=s Afuture is tied@ to
Frankfort. He observed that the subject property is Aphysically
isolated from any developed section of the Village of Richton
Park. The only developed land near the Subject Property is the
Prestwick and Southwick subdivisions in the Village of
Frankfort.@ He observed that Aall municipal services for the site
will be provided by the Village of Frankfort,@ and also library
service was already provided by Frankfort prior to the
annexation. He found that the Village of Frankfort, District 157-
C and District 210 are the Anatural community for any possible
future inhabitants of the Subject Property.@ Accordingly, the
hearing officer recommended that the Superintendent grant
Ohlhausen=s petitions.
     The hearing officer additionally noted that he believed
section 7B2c was unconstitutional special legislation, but lacked
jurisdiction to make such a holding. The hearing officer
concluded that the petitioner satisfied all the conditions for
transfer of the property established under section 7B2c of the
School Code. He recommended that the State Superintendent
grant the petitions and order the property be detached from
school District 159 and annexed to school district No. 157-C.
He further recommended that the property be detached from
District 227 and annexed to Lincoln Way Community High
School District No. 210. The State Superintendent adopted the
findings of the hearing officer, and ordered the property
detached from the existing elementary and high school districts
and annexed to the adjoining elementary and high school
districts associated with the Village of Frankfort.
     Elementary School District 159, 1 Rich Township High
School District 227, Frankfort Community Consolidated School
District 157-C, Lincoln Way Community High School District
210 and Sonya Norwood, a resident of the Matteson and Rich
Districts, filed a four-count complaint in the circuit court of Cook

  1
   The district=s proper name is Matteson School District 159.


                                 -6-
County against Howard G. Ohlhausen and Robert E. Schiller,
Superintendent of Education. The first count sought
administrative review, alleging that the hearing officer=s
decision and Superintendent Schiller=s adoption of the decision
were Aarbitrary, capricious and legally erroneous.@ Plaintiffs
also sought declaratory relief, arguing that section 7B2c of the
School Code was unconstitutional special legislation (count II),
violated Title VI of the Civil Rights Act (42 U.S.C. '2000d
(2000)) (count III), and violated the equal protection clause of
the United States Constitution (count IV).
    The circuit court first discussed the elementary school
petition=s compliance with section 7B2c. He rejected plaintiffs=
argument that the Act, section 7B2c(1), required that the
property be in Aunincorporated@ territory on the date the school
petition was filed with the Superintendent. The circuit court next
considered whether the Act required that the Village of
Frankfort be located entirely within school district 157-C. It
found that the first paragraph of section 7B2c contemplated:
        Aelementary-to-elementary and high-school-to-high-
        school, not >mix and match.= *** The repeated >or= in '
        7B2c(1) does not suggest that if the requirements are
        met as to one situation, they may then be ignored as to
        the other. Rather, the >or,= like the beginning of '7B2c as
        a whole, simply recognizes that two situations exist,
        each having parallel requirements. Thus, the clear and
        sensible reading of '7B2c(1) is that the subject property
        in an elementary school petition must be contiguous to
        a municipality that is (i) wholly outside the elementary
        school district from which the land is to be detached and
        (ii) wholly within the territorial boundaries of the
        adjoining elementary school district to which the land is
        to be annexed. It is undisputed that the Village of
        Frankfort was not located entirely within the adjoining
        elementary school district. The requirements of '
        7B2c(1) were not met.@ (Emphases in original.)
The circuit court therefore found that the Superintendent=s
ruling was clearly erroneous because the Village of Frankfort
was not entirely located within elementary school district 157-
C.

                               -7-
    The circuit court then addressed the special legislation
claim. It first found that Sonya Norwood and the receiving
school districts, Frankfort and Lincoln-Way, did not suffer any
cognizable injury, and therefore did not have standing.
Because no fundamental right or suspect classification was
raised, the court applied the rational basis test, citing Puffer-
Hefty School District No. 69 v. Du Page Regional Board of
School Trustees, 339 Ill. App. 3d 194 (2003) (under the rational
basis test, a statute is constitutional if the legislative
classification is rationally related to a legitimate state purpose,
and if any set of facts can be reasonably conceived to justify
the classification). As to the 160-acre limit, the court stated, Aa
rational legislature might conclude, however, that detaching
territory larger than 160 acres would be too disrupting to
students or school districts.@ The limit to vacant and
unincorporated land was rational because it Acould have been
added to ensure that the detachment does not instantly cripple
the resources of the district from which the land is to be
detached.@ As to the 2 million or more inhabitants requirement,
which applies to only Cook County, the circuit court found that
the argument failed because Aplaintiffs have neither made nor
offered any showing that other counties are somehow injured
by their omission from ' 7B2c(1)=s criteria.@
    The circuit court found, however, that section 7B2c(3) was
unconstitutional due to the Aeffective date@ limitation found
therein. The court stated:
        AAs plaintiffs forcefully point out, by its own terms (see
        '7B2c(3)), '7B2c actually became obsolete on its own
        effective date. That dateBthe simultaneous birth and
        death of the Section, so to speakBwas whenever the
        Governor signed it, a matter of timing the General
        Assembly could neither predict nor control, and which
        could have been a single day after passage. And as
        soon as the effective date had arrived, no one could use
        the Section who did not already have an annexation
        petition >filed and pending= ('7B2c(3))Ba limitation which,
        together with the Section=s other restrictive criteria, was
        manifestly calculated to fit Ohlhausen and no one else.
        Thus, plaintiffs argue, '7B2c was obviously, and

                               -8-
       impermissibly, designed to flicker in and out of
       existence for Ohlhausen=s sole benefit.@ (Emphasis in
       original.)
   The court continued:
            AOhlhausen responds that the legislature really
       created a three-month window between the passage of
       the Act (May 23, 1997) and its actual effective date
       (August 17, 1997), thus enabling interested landowners
       to file petitions for municipal annexation during that time
       period. It is true that the legislature can grant a privilege
       for a limited period of time. [Citation.] But that is not this
       case. Here the legislature did not provide for a three-
       month, or indeed for any, window. The Governor could
       have signed P.A. 90B459 (the Act adding '7B2c) the day
       after its passage, thus visibly and irrefragably limiting it
       to Ohlhausen=s 160 acres. It was pure happenstance
       that the Governor did not sign the Act until August 17,
       1997. This Court cannot conceive of any rational basis
       on which the legislature could thus leave the statute=s
       entire effective life to sheer chance, except for the
       inevitable conclusion that ' 7B2c was enacted for
       Ohlhausen and no one else.@ (Emphasis in original.)
Therefore, the court reversed Superintendent Schiller=s order
and set aside both Ohlhausen=s elementary school petition and
Ohlhausen=s high school petition. The circuit court dismissed
counts III and IV as well, neither of which are at issue in this
appeal. Because the judgment declared a statute of this state
constitutionally invalid, appeal was taken directly to this court
pursuant to Supreme Court Rule 302(a) (134 Ill.2d R. 302(a)).

                           ANALYSIS
                I. Compliance with Section 7B2c
   The first issue here is whether the Superintendent correctly
determined that Ohlhausen=s elementary school petition
complied with section 7B2c. The State Superintendent=s
decision is subject to review under the Administrative Review
Law. 105 ILCS 5/7B2c (West 1998); 735 ILCS 5/3B101 et seq.
(West 2002).

                                -9-
    The Administrative Review Law provides that judicial review
of an administrative agency decision Ashall extend to all
questions of law and fact presented by the entire record before
the court.@ 735 ILCS 5/3B110 (West 2002). The standard of
review, A >which determines the degree of deference given to
the agency=s decision,= @ turns on whether the issue presented
is a question of fact, a question of law, or a mixed question of
law and fact. Comprehensive Community Solutions, Inc. v.
Rockford School District No. 205, 216 Ill. 2d 455, 471 (2005),
quoting AFM Messenger Service, Inc. v. Department of
Employment Security, 198 Ill. 2d 380, 390 (2001). An agency=s
conclusion on a question of law is reviewed de novo.
Comprehensive Community Solutions, Inc., 216 Ill. 2d at 471. A
reviewing court is not bound by an agency=s interpretation of a
statute, but the agency=s interpretation remains relevant where
there is a reasonable debate about the meaning of the statute.
Comprehensive Community Solutions, Inc., 216 Ill. 2d at 471.
    A mixed question of law and fact asks the legal effect of a
given set of facts. Comprehensive Community Solutions, Inc.,
216 Ill. 2d at 472. That is, in resolving a mixed question of law
and fact, a reviewing court must determine whether established
facts satisfy applicable legal rules. Comprehensive Community
Solutions, Inc., 216 Ill. 2d at 472; AFM Messenger, 198 Ill. 2d
at 391, quoting Pullman-Standard v. Swint, 456 U.S. 273, 289
n.19, 72 L. Ed. 2d 66, 80 n.19, 102 S. Ct. 1781, 1790 n.19
(1982). An agency=s conclusion on a mixed question of law and
fact is reviewed for clear error. Comprehensive Community
Solutions, Inc., 216 Ill. 2d at 472; City of Belvidere v. Illinois
State Labor Relations Board, 181 Ill. 2d 191, 205 (1998). Such
review is significantly deferential to an agency=s experience in
construing and applying the statutes that it administers.
Comprehensive Community Solutions, Inc., 216 Ill. 2d at 472;
AFM Messenger, 198 Ill. 2d at 393-94. Thus, A >when the
decision of an administrative agency presents a mixed question
of law and fact, the agency decision will be deemed Aclearly
erroneous@ only where the reviewing court, on the entire
record, is Aleft with the definite and firm conviction that a
mistake has been committed.@ = @ Comprehensive Community



                              -10-
Solutions, Inc., 216 Ill. 2d at 472, quoting AFM Messenger, 198
Ill. 2d at 395.
     The central issue here involves the Superintendent=s
decision to uphold the hearing officer=s decision to grant
Ohlhausen=s elementary school petition. 2 In reviewing the
hearing officer=s decision to grant the petition, the
Superintendent must determine, in part, whether the proposal
was in compliance with the Act, including the requirements
listed in section 7B2c. There is no dispute as to the basic facts;
rather, the parties dispute the interpretation of the statutory
provision that the Village of Frankfort be Alocated entirely within
the territorial boundaries of the adjoining elementary or high
school district to which the vacant land is to be annexed.@ 105
ILCS 5/7B2c(1)(ii) (West 1998). Before we can decide whether
the Superintendent=s decision that Ohlhausen=s petition
satisfied this requirement was clearly erroneous, we must first
decide the plain meaning of section 7B2c. On this question, our
standard of review is de novo.
     The fundamental rule of statutory interpretation is to
ascertain and effectuate the legislature=s intent.
Comprehensive Community Solutions, Inc., 216 Ill. 2d at 473.
The plain language of a statute remains the best indication of

   2
    Plaintiffs failed to raise the Aunincorporated@ issue in their response
brief. The first time this issue was argued before this court was at oral
argument. They argued that section 7B2c required the property to have been
in unincorporated territory at the time of filing the petitions for boundary
change with the Superintendent. Ohlhausen responded at oral argument that
the Act requires the property be unincorporated on the effective date of the
Act. Because plaintiffs did not raise this issue in their brief before this court,
the issue is forfeited. 188 Ill. 2d Rs. 341(e)(7), (f).




                                      -11-
this intent. Comprehensive Community Solutions, Inc., 216 Ill.
2d at 473. Where the language of a statute is clear, we may
not read into it exceptions that the legislature did not express,
and we will give it effect as written. Comprehensive Community
Solutions, Inc., 216 Ill. 2d at 473-74. We also will give
undefined statutory terms their ordinary meanings.
Comprehensive Community Solutions, Inc., 216 Ill. 2d at 473.
The parties agree that the plain language of section 7B2c of the
School Code is unambiguous, but they offer different readings
of the section.
    Ohlhausen argues that the circuit court erred in reversing
the Superintendent=s ruling that Ohlhausen complied with the
requirements of section 7B2c(1)(ii). The Village of Frankfort is
located entirely within at least one district to which the property
was to be annexed, namely, the high school district, District
210. The Act is not split into subparts which require the
application of each subpart to separate petitions. Section
7B2c(1)(ii) is phrased in the disjunctive. It plainly provides for a
single requirement that the municipality to which the subject
property is annexed be located within the boundaries of the
adjoining elementary or high school district. The word Aor@
means that a petition must satisfy at least one of two
conditions, but not necessarily both. Frankfort is located
entirely within the high school district. Thus, the Superintendent
properly found that Ohlhausen satisfied the requirements of
'7B2c(1)(ii).
    Plaintiffs= arguments echo the ruling of the circuit court.
They emphasize that the Act as a whole contains a parallel
construction in that the Village of Frankfort must be entirely
within the boundaries of District 157-C. The first paragraph of
section 7B2c contemplates separate elementary petitions and
high school petitions, and the legislature intended for this
parallel construction to remain throughout the Act. Thus,
plaintiffs argue, the Superintendent misread the phrase in
section 7B2c(1)(ii) that Athe territorial boundaries of the
adjoining elementary or high school district to which the vacant
land is to be annexed@ by claiming that the word Aor@ actually
means Aeither or@ so that the municipality can be within either
an elementary school or a high school district. Thus,

                               -12-
Ohlhausen=s elementary petition thus did not meet the
requirements of section 7B2c(1)(ii). We agree with Ohlhausen.
     The word Aor@ is disjunctive. As used in its ordinary sense,
the word Aor@ marks an alternative indicating the various parts
of the sentence which it connects are to be taken separately.
People v. Frieberg, 147 Ill. 2d 326 (1992). In other words, Aor@
means Aor.@ People v. Herron, 215 Ill. 2d 167, 191 n.3 (2005),
citing Webster=s Third New International Dictionary 1585
(1993). Disjunctive therefore connotes two different
alternatives. With this in mind, we set out again the disputed
statutory section,
            ANotwithstanding any other provision of this Code,
        any contiguous portion of an elementary school district
        may be detached from that district and annexed to an
        adjoining elementary school district, and any contiguous
        portion of a high school district may be detached from
        that district and annexed to an adjoining high school
        district, upon a petition or petitions filed under this
        Section, when all of the following conditions are met
        with respect to each petition so filed:
                 (1) The portion of the district to be so detached
            and annexed to an adjoining elementary or high
            school district consists of not more than 160 acres of
            vacant land that is located in an unincorporated area
            of a county of 2,000,000 or more inhabitants and, on
            the effective date of this amendatory Act of 1997, is
            contiguous to one municipality that is (i) wholly
            outside the elementary or high school district from
            which the vacant land is to be detached and (ii)
            located entirely within the territorial boundaries of
            the adjoining elementary or high school district to
            which the vacant land is to be annexed.@ 105 ILCS
            5/7B2c(1) (West 1998).
Accordingly, we consider whether Ohlhausen=s elementary
petition fulfilled the conditions provided by the plain meaning of
the Act.
     The first paragraph of section 7B2c begins by stating that
districts, both elementary and high school, may be changed


                              -13-
upon a petition or petitions. Next, the paragraph requires that
Aall of the following conditions are met with respect to each
petition.@ (Emphasis added.) 105 ILCS 5/7B2c (West 1998).
Thus, the first paragraph creates a distinction between the
petitions and the conditions. Stated another way, the Act
requires that Aeach petition,@ whether elementary or high
school, meet the Aall of the following conditions@ of the
remainder of section 7B2c. Thus, while there may be separate
petitions, there is nothing within the plain meaning of the first
paragraph of the Act requiring the elementary and high school
petitions meet separate conditions. Because plaintiffs= parallel
construction would require elementary and high school
petitions to meet separate, rather than Aall of the following
conditions,@ it contravenes the plain meaning of the Act.
Accordingly, we reject plaintiffs= argument that the first
paragraph of the Act sets forth a parallel construction, requiring
separate conditions to be met for elementary and high school
petitions.
    We next examine whether the elementary petition has met
those Afollowing conditions@ according to the alternatives
further provided. We separate the statutory provision at hand
into two sentences according to the alternatives presented by
the disputed Acondition@ provided in section 7B2c(1)(ii).
Therefore, deleting reference to high school petitions and
focusing on subsection (ii), the two alternatives are contained
in the following two paragraphs.
    First, Aany contiguous portion of an elementary school
district may be detached from that district and annexed to an
adjoining elementary school district *** upon a petition or
petitions filed under this Section, when all of the following
conditions are met with respect to each petition so filed: (1)
[t]he portion of the district to be so detached and annexed to an
adjoining elementary *** district *** is contiguous to one
municipality that is *** (ii) located entirely within the territorial
boundaries of the adjoining elementary *** district to which the
vacant land is to be annexed.@ 105 ILCS 5/7B2c(1) (West
1998). The elementary petition clearly fails under this first
alternative because the Village of Frankfort is not entirely within
the boundaries of district 157-C.

                               -14-
    Second, Aany contiguous portion of an elementary school
district may be detached from that district and annexed to an
adjoining elementary school district *** upon a petition or
petitions filed under this Section, when all of the following
conditions are met with respect to each petition so filed: (1)
[t]he portion of the district to be so detached and annexed to an
adjoining elementary *** district *** (ii) is contiguous to one
municipality that is *** located entirely within the adjoining ***
high school district to which the vacant land is to be annexed.@
105 ILCS 5/7B2c(1) (West 1998). The Village of Frankfort is
entirely within Lincoln Way High School District 210. Therefore,
the elementary petition satisfies the second alternative
because it meets the disputed Acondition@ in section 7B2c(1)(ii).
     To read the Act otherwise would negate the disjunctive
meaning of the word Aor@ in the condition provided in section
7B2c(1)(ii), and thus require the municipality to be within both
the elementary district and the high school district. Because the
word Aor@ is ordinarily used in the disjunctive tense, each
petition had to only meet one of the alternatives in section
7B2c(1)(ii), namely, the Village had to be located entirely with
the elementary school district or the high school district.
    There is no further dispute that the Village of Frankfort was
located entirely within high school district 210. We find that the
Superintendent correctly interpreted the Act and found that the
petition met the requirements of the Act. We therefore hold that
the Superintendent=s decision was not clearly erroneous.
Accordingly, we reverse the circuit court on this issue.

                 II. Special Legislation Challenge
     We next turn to the argument that section 7B2c constitutes
special legislation. In general, statutes carry a strong
presumption of constitutionality. Crusius v. Illinois Gaming
Board, 216 Ill. 2d 315, 324 (2005); In re Petition of the Village
of Vernon Hills, 168 Ill. 2d 117, 122-23 (1995). This
presumption requires that plaintiffs, as the parties challenging
the statute in this case, bear the burden of establishing the
statute=s constitutional infirmity. Big Sky Excavating, Inc. v.
Illinois Bell Telephone Co., 217 Ill. 2d 221, 234 (2005); Village


                              -15-
of Vernon Hills, 168 Ill. 2d at 123. This court has a duty to
uphold the constitutionality of a statute if it is reasonably
possible to do so. Big Sky, 217 Ill. 2d at 234. We review de
novo the circuit court=s determination of section 7B2c=s
constitutionality, and its consequent order reversing and setting
aside Superintendent Schiller=s order. Big Sky, 217 Ill. 2d at
234.
     Section 13 of article IV of the Illinois Constitution provides:
             AThe General Assembly shall pass no special or
        local law when a general law is or can be made
        applicable. Whether a general law is or can be made
        applicable shall be a matter for judicial determination.@
        Ill. Const.1970, art. IV, '13.
The special legislation clause prohibits the General Assembly
from conferring a special benefit or privilege upon one person
or group and excluding others that are similarly situated. Big
Sky, 217 Ill. 2d at 235; Village of Vernon Hills, 168 Ill. 2d at
122. While the legislature has broad discretion to make
statutory classifications, the special legislation clause prevents
it from making classifications that arbitrarily discriminate in
favor of a select group without a sound and reasonable basis.
Big Sky, 217 Ill. 2d at 235; Village of Vernon Hills, 168 Ill. 2d at
122. Our inquiry into special legislation issues is twofold. We
must determine whether the statutory classification at issue
discriminates in favor of a select group and, if so, whether the
classification is arbitrary. Big Sky, 217 Ill. 2d at 235.
     Plaintiffs argue here that section 7B2c(3) cannot pass
special legislation scrutiny because the narrow window created
by the effective date makes Ohlhausen the only beneficiary of
the provision. Ohlhausen responds that the clear flaw in
plaintiffs= case and the circuit court=s judgment is that there was
no Asimilarly situated group@ who sought detachment or
annexation of some other piece of property but was prevented
from doing so by the language of section 7B2c.
     We first determine if section 7B2c conferred a special
benefit or privilege upon one person or group and excluded
others that are similarly situated. We agree with the circuit
court that there is significant evidence in the record that this


                               -16-
piece of legislation was solely intended to benefit Ohlhausen.
Especially with regard to the portion requiring a petition to
annex to be filed on the effective date of the Act, it is
reasonable to assume that Ohlhausen is the only one who has
benefitted from this provision.
    However, legislation is not constitutionally infirm under the
special legislation clause merely because of its unique
application to the property at issue. The mere fact that a law
may affect only a single entity does not render the law invalid
under the special legislation clause. See, e.g., Big Sky, 217 Ill.
2d 221 (statute affecting only Illinois Bell upheld against special
legislation challenge); Crusius, 216 Ill. 2d 315 (statute affecting
single river boat gambling licensee upheld against special
legislation challenge); Chicago National League Ball Club, Inc.
v. Thompson, 108 Ill. 2d 357 (1985) (rejecting constitutional
challenge to validity of laws that affected only Wrigley Field).
For instance, in Crusius v. Illinois Gaming Board, 216 Ill. 2d
315 (2005), the plaintiff sued the State of Illinois and the Illinois
Gaming Board challenging as unconstitutional section 11.2(a)
of the Riverboat Gambling Act (230 ILCS 10/11.2(a) (West
2000)). That provision provided that a gambling licensee not
conducting riverboat gambling on January 1, 1998, could apply
to the Board for a license renewal and could secure approval to
relocate the business upon receiving approval from the new
municipality in which the licensee sought to relocate. Crusius,
216 Ill. 2d at 320. We found it Aclear@ not only that the
challenged provision discriminated in favor of a select group,
but that the statute was intended to benefit one specific
gambling licensee, Emerald Casino, Inc. Crusius, 216 Ill. 2d at
326. Nevertheless, we rejected the special legislation challenge
because the classification was rationally related to a legitimate
state interest.
    To contravene article IV, section 13, of our constitution, the
statute must confer on a person, entity, or class of persons or
entities a special benefit or exclusive privilege that is denied to
others who are similarly situated. Thus, under the first part of
the inquiry, we determine if another entity similarly situated to
Ohlhausen was denied a privilege. This burden has been met
in previous cases through evidence of other entities that would

                               -17-
have been able to benefit from the legislative privilege, but for
some limiting exclusionary provision. For instance, in In re
Petition of the Village of Vernon Hills, 168 Ill. 2d 117 (1995),
the legislature created a mechanism whereby a non-home-rule
municipality with more than one fire protection district may
transfer territory served by one district into another district. The
Village of Vernon Hills petitioned to transfer territory to the
Countryside Fire Protection District. The Vernon Fire Protection
District filed an objection to the petition stating that the law was
special legislation in that it was restricted to non-home-rule
municipalities in a county with a population between 500,000
and 750,000. Lake County was the only Illinois county at the
time with this population. We noted, A[t]hrough all the exhibits,
Vernon Fire showed that municipalities located in Du Page
County are similarly situated to the Village, but cannot utilize
[the mechanism] because Du Page County has a population of
over 750,000 persons.@ Village of Vernon Hills, 168 Ill. 2d at
121, 129-30. This court struck down the legislation as there
was no rational basis to distinguish between the different
districts based on the population requirement. Village of
Vernon Hills, 168 Ill. 2d at 130.
    Conversely, in Big Sky Excavating, Inc. v. Illinois Bell
Telephone Co., 217 Ill. 2d 221 (2005), the legislative section at
issue (220 ILCS 5/13B502.5 (West 2002)) terminated
administrative proceedings against Illinois Bell and declared
that certain of its services would be classified as Acompetitive,@
enabling Illinois Bell to increase rates for its services. The
section also required Illinois Bell to expend $120 million in
refunds and other payments. This court found,
        A[T]he advantages received by Illinois Bell were not
        denied to others who were similarly situated. They could
        not have been, for there were no other
        telecommunications carriers whose situation was similar
        to Illinois Bell=s. ***
             If any telecommunications carrier believed that
        section 13B502.5 afforded Illinois Bell an advantage it
        was denied, there is no evidence of it in the record
        before us.@ Big Sky, 217 Ill. 2d at 236-37.


                               -18-
We stated that because no other carrier was shown to be
similarly situated to Illinois Bell, section 13B502.5 cannot be
said to have discriminated in favor of a select group. After
finding that the legislature had a rational basis for the
classification, we found that plaintiffs had failed to meet their
burden of clearly establishing that the statute violated the
prohibition against special legislation. Big Sky, 217 Ill. 2d at
240.
    Like the plaintiffs in Big Sky, plaintiffs here have failed to
overcome the strong presumption of constitutionality of section
7B2c with evidence that Ohlhausen=s privilege was denied to
any other similarly situated entity. Notably, plaintiffs do not
claim that they are similarly situated to Ohlhausen. Instead,
plaintiffs provide a conclusory argument that this statute
prevented Aany other property owner who meets all of the other
conditions from effectuating a school boundary change, merely
because he or she did not have a petition on file on the
effective date of section 7B2c.@ At best, plaintiffs point to the
property owners to the north and south of Ohlhausen who had
similarly vacant farmland with an area of under 160 acres.
However, the mere fact that this property exists is not enough
to satisfy plaintiffs= burden without any additional evidence that
those unnamed property owners could have benefitted from
section 7B2c but for the effective-date limitation. No evidence is
in the record that these owners sought to convert their
farmland into residential areas, desired the Village of Frankfort
to annex their property, or additionally sought a school district
boundary change. There is no evidence in the record of
anyone similarly situated to Ohlhausen, i.e., any other property
owner who sought a boundary change under similar
circumstances. Thus, plaintiffs have not met their burden under
the first part of the twofold inquiry.
    The holding that plaintiffs failed in their burden is borne out
by each case cited by plaintiffs. In each of those cases, the
similarly situated entities or class of persons which was denied
a benefit was clearly identified. See Chicago National League
Ball Club, Inc. v. Thompson, 108 Ill. 2d 357 (1985) (plaintiff
Chicago Cubs challenged the validity of laws preventing them
from staging nighttime baseball games); In re Belmont Fire

                               -19-
Protection District, 111 Ill. 2d 373 (1986) (evidence
demonstrated that certain municipalities that could have
benefitted from the transfer of fire districts were denied benefit
of law by population classification); County of Bureau v.
Thompson, 139 Ill. 2d 323 (1990) (law imposed upon plaintiffs,
certain local governmental entities, the obligation of
maintaining some 50 bridges that pass over the Illinois and
Mississippi Canal); Best v. Taylor Machine Works, 179 Ill. 2d
367 (1997) (severely injured plaintiffs were deprived of right to
collect their full compensatory damages from the tortfeasor); In
re Estate of Jolliff, 199 Ill. 2d 510 (2002) (only immediate family
members who were caregivers of disabled persons were
entitled to make statutory custodial estate claims, while all
other classes of caregivers were excluded). Here, neither
plaintiffs themselves nor any other entities have been excluded
from a benefit received by Ohlhausen.
     Article IV, section 13, of our constitution (Ill. Const.1970,
art. IV, '13) only prohibits passage of a special or local law
when Aa general law is or can be made applicable.@ Nothing in
that provision bars the legislature from enacting a law
specifically addressing the conditions of an entity that is
uniquely situated. Big Sky, 217 Ill. 2d at 237; County of Bureau
v. Thompson, 139 Ill. 2d at 345-46. Because no other
landowner was shown to be similarly situated to Ohlhausen,
section 7B2c cannot be said to have discriminated in favor of a
select group. This stands as a sufficient basis to uphold the
constitutionality of the Act. We therefore find that plaintiffs have
not met their burden in demonstrating a violation of the special
legislation clause.
     We do add, however, that even if section 7B2c
discriminated in favor of Ohlhausen, to the demonstrated
exclusion of another property owner, plaintiffs= claim would still
fail. The second part of the twofold inquiry examines whether
the legislative classification is arbitrary. Big Sky, 217 Ill. 2d at
237; Village of Vernon Hills, 168 Ill. 2d at 122. In determining
whether a statute violates this standard, courts generally apply
the same standards applicable to challenges brought under the
equal protection clause of our constitution (Ill. Const. 1970, art.
I, '2). Where the statute under consideration does not affect a

                               -20-
fundamental right or involve a suspect classification, we review
it under the deferential rational basis test. Under this test, the
statute is constitutional if the classification it establishes is
rationally related to a legitimate state interest. Big Sky, 217 Ill.
2d at 237-38; Crusius, 216 Ill. 2d at 325. If any set of facts can
be reasonably conceived that justify distinguishing the class to
which the statute applies from the class to which the statute is
inapplicable, then the General Assembly may constitutionally
classify persons and objects for the purpose of legislative
regulation or control, and may enact laws applicable only to
those persons or objects. Big Sky, 217 Ill. 2d at 238; Village of
Vernon Hills, 168 Ill. 2d at 122.
    We first note that the legislature retains the power to
abolish, dissolve, and change boundaries of school districts.
32A Ill. L. & Prac. Schools '39 (2004), citing People ex rel.
Dixon v. Community Unit School District No. 3, 2 Ill. 2d 454,
465-66 (1954). We have previously stated that school districts
established under enabling legislation are:
        Aentirely subject to the will of the legislature thereafter.
        With or without the consent of the inhabitants of a
        school district, over their protests, even without notice or
        hearing, the State may take the school facilities in the
        district, without giving compensation therefor, and vest
        them in other districts or agencies. *** The area of the
        district may be contracted or expanded, it may be
        divided, united in whole or in part with another district,
        and the district may be abolished. All this at the will of
        the legislature.@ People ex rel. Dixon, 2 Ill. 2d at 465-66.
Here, the Act is far more modest than one creating, abolishing,
or even contracting a school district. It merely authorizes the
detachment and annexation of a small, vacant parcel of land
representing a tiny fraction of a district=s taxing revenues under
certain closely defined circumstances. Moreover, the
Superintendent adopted the findings of the hearing officer, who
applied the Acommunity of interest standard@ for annexation
and detachment cases (Board of Education of Golf School
District No. 67 v. Regional Board of School Trustees, 89 Ill. 2d
392 (1982)), and found that the property=s Afuture is tied@ to
Frankfort. The hearing officer observed that the subject

                               -21-
property is Aphysically isolated from any developed section of
the Village of Richton Park. The only developed land near the
Subject Property is the Prestwick and Southwick subdivisions
in the Village of Frankfort.@ He observed that Aall municipal
services for the site will be provided by the Village of
Frankfort,@ and also library service was already provided by
Frankfort prior to the annexation. He found that the Village of
Frankfort, District 157-C and District 210 are the Anatural
community for any possible future inhabitants of the Subject
Property.@ It seems apparent, based on the hearing officer=s
finding regarding the Anatural community@ of the property alone,
that the legislature could have determined that the future
schoolchildren of this area would best be served by
participation in the Frankfort school districts. Therefore, there is
an adequate rational basis for the legislation.
    Plaintiffs have not met their burden of overcoming the
statute=s constitutionality; therefore, we reverse the circuit court
and affirm the judgment of the Superintendent of Education.

                        CONCLUSION
    For the foregoing reasons, we reverse the judgment of the
circuit court and confirm the order of the Superintendent of
Education.

                                Circuit court judgment reversed;
                                   Department order confirmed.
.




                               -22-